—Petitioner Committee on Professional Standards moves to confirm in part and disaffirm in *928part the report of the Referee which, following a hearing, sustained one of the two charges of professional misconduct contained in the petition. Respondent, an attorney admitted to practice by this court in 1961 who at the time of the occurrences herein maintained a law office in the City of Troy, cross-moves for similar relief.
The first charge contained in the petition alleges that respondent neglected an estate matter by failing to collect rents and failing to take steps to settle the estate. We agree with the conclusion of the Referee that, under the circumstances presented, it has not been established that respondent was guilty of professional misconduct in connection with this matter.
The second charge also alleges neglect on respondent’s part in that, while serving as Corporation Counsel for the City of Mechanicville during 1981, he failed to timely serve an answer on the city’s behalf in a negligence action which resulted in a default judgment being taken against the city. The Referee found respondent guilty of this charge after noting that several extensions of time to file the answer had been granted and that respondent voluntarily paid the sum of $9,500 representing the city’s share of the settlement of the action. Since this finding is supported by a fair preponderance of the evidence presented at the hearing (see, Matter of Capoccia, 59 NY2d 549), we grant petitioner’s motion to confirm as to this charge.
While it is true that the City of Mechanicville was not ultimately prejudiced by respondent’s neglect, we nevertheless believe that the circumstances warrant the imposition of discipline and conclude that censure is an appropriate sanction.
Motion by petitioner granted only to the extent of confirming the Referee’s report insofar as it sustains charge II of the petition; motion in all other respects denied.
Respondent censured. Main, J. P., Mikoll, Yesawich, Jr., and Levine, JJ., concur.